14 N.Y.3d 796 (2010)
In the Matter of SUSAN WILEY, Respondent,
v.
ROGER DAWSON, Appellant.
SSD 14.
Court of Appeals of New York.
Decided March 30, 2010.
Appeal, insofar as taken from the December 1, 2009 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from the January 5, 2010 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution.